790 So. 2d 1192 (2001)
Charles E. ROOD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-794.
District Court of Appeal of Florida, First District.
July 30, 2001.
Appellant pro se.
Robert A. Butterworth, Attorney General; Karen Armstrong, Assistant Attorney General, Tallahassee, for Appellee.
*1193 PER CURIAM.
Appellant seeks review of an order denying his motion seeking postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. It appears that appellant's real complaint is with the Department of Corrections, which he alleges refused to give him the full 5 years and 32 days of jail and prison credit specified in the judgment and sentence imposed for violation of probation. "[T]he Department [of Corrections] does not have the authority to review and reject a trial court's specific award of credit." Hall v. Moore, 777 So. 2d 1105, 1106 (Fla. 1st DCA 2001). To remedy this apparent error on the part of the Department of Corrections, however, appellant must exhaust available administrative remedies. If that proves unsuccessful, he may then file in the circuit court a petition seeking a writ of mandamus to compel the Department to credit him with the full amount of jail and prison time awarded by the trial court. Bedford v. State, 775 So. 2d 402 (Fla. 4th DCA 2000). Accordingly, the order denying appellant's motion seeking postconviction relief is affirmed, without prejudice to appellant's right to pursue his complaint against the Department of Corrections administratively.
AFFIRMED.
WEBSTER, BROWNING and POLSTON, JJ., concur.